                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    R. WAYNE KLEIN, as Receiver,                              MEMORANDUM DECISION AND
                                                              ORDER GRANTING PLAINTIFF’S
                              Plaintiff,                      MOTION TO DISMISS DEFENDANT’S
                                                              COUNTERCLAIMS
    v.
                                                              Case No. 2:19-cv-00533-DN-PK
    MATTHEW SHEPARD, an individual,
                                                              District Judge David Nuffer
                              Defendant.
                                                              Magistrate Judge Paul Kohler


           Plaintiff R. Wayne Klein was appointed as receiver in United States v. RaPower-3, LLC,

et al., Case No. 2:15-cv-00828-DN-EJF (D. Utah) (“RaPower-3”), over RaPower-3, LLC

(“RaPower”), International Automated Systems Inc. (“IAS”), LTB1 LLC (“LTB1”), their

subsidiaries and affiliates (collectively, the “Receivership Entities”), and the assets of Neldon

Johnson and R. Gregory Shepard. 1 As the receiver in RaPower-3, Plaintiff moved to cancel IAS

shares. 2 That motion was granted. 3

           For the benefit of the receivership estate, Plaintiff subsequently initiated this case to

recover funds that are alleged to have been improperly transferred to Defendant from the

Receivership Entities. 4 Defendant asserted counterclaims against Plaintiff for inverse




1
    Corrected Receivership Order (“RaPower-3 Receivership Order”), ECF no. 491 in RaPower-3, filed Nov. 1, 2018.
2
 Receiver’s Motion for Order Canceling Shares of International Automated Systems, Inc. (“Motion to Cancel IAS
Shares”), ECF no. 682 in RaPower-3, filed May 27, 2019.
3
 Order Canceling International Automated System Inc.’s Shares (“IAS Cancellation Order”), ECF no. 719 in
RaPower-3, filed July 8, 2019.
4
    Complaint, docket no. 2, filed July 26, 2019; Amended Complaint, docket no. 13, filed Sept. 9, 2019.
condemnation and a Bivens violation of due process relating to the cancellation of the IAS

shares. 5

           Plaintiff now seeks dismissal of Defendant’s counterclaims under FED. R. CIV.

P. 12(b)(1) (“Motion”). 6 Because subject matter jurisdiction over Defendant’s counterclaims is

lacking, Plaintiff’s Motion 7 is GRANTED. Defendant’s counterclaims 8 are DISMISSED without

prejudice.

                                            STANDARD OF REVIEW

           Plaintiff moves to dismiss Defendant’s counterclaims under FED. R. CIV. P. 12(b)(1), 9

which is “jurisdictional in nature.” 10 In responding to the Motion, Defendant argues that “[u]nder

the standards of review for a motion to dismiss . . . the allegations of the counterclaim must be

taken as true and the court must draw all reasonable inferences in favor of the non-moving

party.” 11 Defendant is mistaken. Defendant identifies the standard of review for a motion under

FED. R. CIV. P. 12(b)(6), 12 which differs from the standard of review on Plaintiff’s Motion made

under Rule 12(b)(1).

           A Rule 12(b)(1) motion to dismiss may take one of two forms: The motion may be a

facial attack that “questions the sufficiency of the complaint;” 13 Or, the motion may be a factual




5
    Answer, Jury Demand and Counterclaim (“Counterclaim”) at 11-15, docket no. 6, filed Aug. 19, 2019.
6
    Plaintiff’s 12(b)(1) Motion to Dismiss Defendant’s Counterclaims (“Motion”), docket no. 14, filed Sept. 9, 2019.
7
    Id.
8
    Counterclaim at 11-15.
9
    Motion.
10
     Satterfield v. Malloy, 700 F.3d 1231, 1234 (10th Cir. 2012).
11
     Opposition to Plaintiff’s Motion to Dismiss (“Response”) at 7, docket no. 15, filed Sept. 23, 2019.
12
     GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).
13
     Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995).



                                                                                                                       2
attack that “challenge[s] the facts upon which subject matter jurisdiction depends.” 14 When the

challenge to the complaint is a facial challenge, “a district court must accept the allegations in

the complaint as true.” 15 However, on a factual challenge, the court is not required to accept the

complaint’s allegations as true and “may not presume” that they are true. 16 A factual Rule

“12(b)(1) motion is considered a ‘speaking motion’ and can include references to evidence

extraneous to the complaint.” 17 And the court enjoys “wide discretion to . . . resolve disputed

jurisdictional facts. 18

            Plaintiff’s Motion is a factual challenge under Rule 12(b)(1) because it challenges the

facts underlying the purported jurisdiction over Defendant’s counterclaims. 19 Plaintiff argues

that the counterclaims are barred under the Barton doctrine and the RaPower-3 Receivership

Order. 20 Plaintiff also argues that he is immune from suit as a receiver. 21 Defendant argues in

response that the Barton doctrine barring jurisdiction does not apply because Plaintiff’s actions

were ultra vires. 22 Defendant also argues that the issue of Plaintiff’s immunity is not properly

raised on a motion to dismiss. 23




14
     Id.
15
     Id.
16
     Id. at 1003.
17
     Wheeler v. Hurdman, 825 F.2d 257, 259 n.5 (10th Cir. 1987).
18
     Id.
19
     Motion at 3-11.
20
     Id. at 7-11.
21
     Id. at 11.
22
     Response at 2-6.
23
     Id. at 6-7.



                                                                                                      3
                                                    DISCUSSION

                   Defendant’s counterclaims are barred by the Barton Doctrine and
                                 the RaPower-3 Receivership Order

            Plaintiff argues that Defendant’s counterclaims should be dismissed because Defendant

did not obtain leave to bring them. 24 The United States Supreme Court held in Barton v. Barbour

that “before suit is brought against a receiver[,] leave of the court by which he was appointed

must be obtained.” 25 The Barton doctrine bars claims based on a receiver’s actions arising from

their official duties, out of a concern that allowing receivers to be vulnerable to suit would render

the courts unable to “preserve and distribute” relevant property. 26

            Defendant contends that the Barton doctrine does not apply if a receiver acted ultra

vires. 27 But Defendant does not clarify which specific acts were outside of Plaintiff’s court-

appointed authority. In the RaPower-3 Receivership Order, the court ordered Plaintiff to

“provide a recommendation” regarding whether IAS should be “liquidated or dissolved.” 28 The

Receivership Order further directed that, should liquidation be appropriate, “the Receiver shall

propose a liquidation plan.” 29

            Plaintiff followed this directive and drafted a plan of liquidation 30 and moved for the

cancellation of IAS shares. 31 The liquidation plan was adopted 32 and the court—not the



24
     Motion at 7-11.
25
     Barton v. Barbour, 104 U.S. 126, 128 (1881).
26
     Id. at 136.
27
     Response at 2-3.
28
     Receivership Order ¶ 85.
29
     Id.
30
  Receiver’s Accounting, Recommendation on Publicly-Traded Status of International Automated Systems, and
Liquidation Plan, ECF no. 552 in RaPower-3, filed Dec. 31, 2018.
31
     Motion to Cancel IAS Shares at 1.
32
     IAS Cancellation Order at 1.



                                                                                                            4
Plaintiff—cancelled the IAS shares. 33 Plaintiff’s acts were not ultra vires. They were within the

scope of Plaintiff’s court-appointed authority. Therefore, the Barton doctrine applies to

Defendant’s counterclaims. And because Defendant did not seek leave to file the counterclaims

in RaPower-3, the Barton doctrine bars the counterclaims.

            Additionally, and separate from the Barton doctrine, the court in RaPower-3 ordered that

ancillary “actions of any nature involving [] the Receiver in his capacity as Receiver” are “stayed

until further order of this Court.” 34 That stay of actions has not been lifted as to Defendant’s

counterclaims. Therefore, Defendant’s counterclaims violate the stay of actions imposed in

RaPower-3.

            Because the Barton doctrine bars Defendant’s counterclaims, and because the

counterclaims violate the stay of actions imposed in RaPower-3, subject matter jurisdiction over

the counterclaims is lacking.

                    Defendant fails to address how Plaintiff is not immune from suit or
                 how orders entered in RaPower-3 may be challenged in this separate action

            Defendant’s counterclaim for inverse condemnation alleges a violation of constitutional

rights by the cancellation of the IAS shares under a takings theory. 35 Defendant’s counterclaim

for a Bivens violation alleges that the cancellation of the IAS shares violated Defendant’s due

process rights. 36 Plaintiff argues that Defendant cannot succeed on either counterclaim because

the cancellation of the IAS shares was court ordered and because Plaintiff is immune from suit. 37


33
     Id. at 5.
34
     RaPower-3 Receivership Order ¶ 44.
35
  Counterclaim at 12-13. Argument that IAS shareholders would lose property that they valued was raised in
RaPower-3. Opposition to Receiver’s Motion for an Order Canceling Shares of International Automated Systems
Inc. at 3, docket no. 690 in RaPower-3, filed June 7, 2019. That argument was rejected. IAS Cancellation Order at 2
n.7.
36
     Counterclaim at 13-14.
37
     Motion at 7-11.



                                                                                                                  5
           Defendant’s counterclaims effectively seek collateral review of judicial orders entered in

RaPower-3 relating to Plaintiff’s authority as a receiver and the cancellation of IAS shares. But

“a receiver who faithfully and carefully carries out the orders of his appointing judge must share

the judge’s absolute immunity.” 38 This is the case even where constitutional violations are

alleged. 39 Defendant fails to address how Plaintiff, acting as a receiver under court authority, is

not immune from suit. And Defendant cites no legal authority that this separate action may

challenge orders entered in RaPower-3. Therefore, subject matter jurisdictional over Defendants’

counterclaims is lacking.

                                                       ORDER

           IT IS HEREBY ORDERED that Plaintiff’s Motion 40 is GRANTED. Defendant’s

counterclaims 41 are DISMISSED without prejudice for lack of subject matter jurisdiction.

           Signed December 9, 2019

                                                        BY THE COURT


                                                        ________________________________________
                                                        David Nuffer
                                                        United States District Judge




38
   Swain v. Seaman, 505 F. App'x 773, 775 (10th Cir. 2012) (unpublished) (quoting T & W Inv. Co. v. Kurtz, 588
F.2d 801, 802 (10th Cir. 1978)).
39
     Id.
40
     Docket no. 14, filed Sept. 9, 2019.
41
     Counterclaim at 11-15, docket no. 6, filed Aug. 19, 2019.



                                                                                                                 6
